Table of Contents
DETAILED ACTION	3
1.0	REISSUE APPLICATION	3
1.1	Summary	3
1.2	Claims	3
1.3	Priority Date	3
1.4	Reason for Reissue	4
2.0	CLAIM INTERPRETATION UNDER 35 U.S.C. §112(f)	4
3.0	CLAIM REJECTIONS 35 U.S.C. 251	5
3.1	 Defective Declaration (cl. 20-38)	5
4.0	CLAIM OBJECTIONS	7
5.0	CLAIM REJECTIONS 35 U.S.C. 112 2nd Paragraph	7
6.0	CLAIM REJECTIONS 35 U.S.C. 103	9
6.1	Park, Cho, CN102330914, Lee (cl. 20-38)	9
6.2	lshino, Cho (cl. 20-38)	30
7.0	CONCLUSION	43


DETAILED ACTION

1.0	REISSUE APPLICATION

1.1	Summary

This office action is for the examination of reissue application 16/859,277 filed 4/27/2020 of US Patent Number  US 10,073,215 issued to Yoshihiro ABE, on September 11, 2018 from US Application No. 15/686494 filed 2017-08-25.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
1.2	Claims
Original patent claims 1-19 are cancelled. New claims 20-38 are added in this Reissue application.

1.3	Priority Date

	This application claims priority from foreign application # JP 2013-037225 having filing  date 2013-02-27.


1.4	Reason for Reissue

	This is a broadening reissue, Applicant claimed less than they had a right to claim. Claims 1-19 of issued Patent No. 10,073,215 are directed to holding member holding a light source and optical component and a variable pressing member. New claims 20-38 are directed to a luminescent body and configurations thereof.
	Applicant identified claims 20-38 are broadened due to omission of features recited in claims 1-19. (See Reissue Application Declaration filed by the Inventor on 4/27/2020).
2.0	CLAIM INTERPRETATION UNDER 35 U.S.C. §112(f)
The MPEP explains when a limitation invokes 35 U.S.C. 112(f) and how to interpret such limitations. See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a three prong test is used to determine whether a limitation invokes 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The following analysis is provided to clarify the record of claim interpretation.

“light source” (claims 20, 25, 31 and 37)
 	The term “light source” recited in each of the independent claims 20, 25, 31 and 37 is a term of art understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure therefore it will be interpreted according to its ordinary meaning.
“luminescent body” (claims 20, 25, and 31)
This term “luminescent body” recited in independent claims 20, 25, and 31 does not use means, therefore it can be deemed a generic placeholder that substitutes for means. It is modified by functional language in that “a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material”. Therefore, it meets (A) and (B) of the three-prong test.
It fails prong (C) because it recites sufficient structure of a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and the heat dissipating member. 
Therefore, the term “luminescent body” recited in independent claims 20, 25, and 31 recites sufficient structure and does not invoke interpretation under 35 USC  112(f).
3.0	CLAIM REJECTIONS 35 U.S.C. 251

3.1	 Defective Declaration (cl. 20-38)

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
(a)	The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.
The examiner notes that the declaration submitted on 4/27/2020 does acknowledge the existence of an error in the claims, however, it does not indicate how the error renders the patent inoperative or invalid. To overcome this rejection, it is suggested to add the following to the error statement: “The recitation of  “holding member holding the light source,” and “a variable pressing member” in claim 1 of the ‘215 patent renders the patent unduly narrow”.
(b)	Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
Applicant identified claims 20-38 are broadened due to omission of features recited in claims 1-19, therefore Applicant failed to identify the specific claim(s) and the specific claim language wherein lies the error as required under 37 CFR 1.175.
Claims 20-38 are rejected as being based upon a defective reissue Oath/ Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
4.0	CLAIM OBJECTIONS

Claims 20, 25, 27, and 31 are objected to because of the following informalities:  
In claims 20, 25, and 31, “at least second wavelength” should be changed to --at least a second wavelength-- for proper grammar.
In claims 20, 25, and 31, “configured to transmits light”  should be changed to --configured to transmit light-- for proper grammar.
In claim 27, “the at least on light source” should be changed to –the at least one light source-- for proper grammar and because this appears to be a typographical error.
Appropriate correction is required.
5.0	CLAIM REJECTIONS 35 U.S.C. 112 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 20, line 6, and independent claim 25, line 4, recites the limitation “the light sources” in display device.  There is insufficient antecedent basis for this limitation (i.e., plural light sources)  in the claims since “at least one light source” was previously introduced in each claim.
Claim 21, line 2, the recitation of “comprises multiple light sources” is indefinite since claim 20 introduced “at least one light source” and it is not clear if the multiple light sources in claim 21 includes the at least one light source of claim 20 or are in addition to the at least one light source of claim 20.  It is suggested that Reissue Applicant amend claim 21’s recitation of “comprises multiple light sources” similar to the wording of claim 27 (i.e., “wherein the at least one light source includes a plurality of light sources”) which makes it clear that the at least one light source already introduced is being further defined as a plurality of light sources.
Independent Claim 25 recites the limitation “the light source substrates” in display device.  There is insufficient antecedent basis for this limitation (i.e., plural light source substrates) in the claim since “at least one light source substrate” was previously introduced in the claim.
Independent claim 31, line 4, the recitation of “on which light sources” should be changed to --on which said light sources-- for proper antecedent basis since “light sources” were introduced in line 3.
Claims 21-24 depend from claim 20, claims 26-30, 35 and 36 depend from claim 25, and claims 32-34 depend from claim 31. The dependent claims are also rejected for the same reasons as the independent claims.
6.0	CLAIM REJECTIONS 35 U.S.C. 103 

 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.1	Park, Cho, CN102330914, Lee (cl. 20-38)

Claims 20-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US 9121977B2) in view of Cho (US 2006/0285362), CN102330914, and/or Lee et al. (US RE47964E).
Claim 20. (New): A display device comprising:
Park et al. discloses display device (Liquid Crystal Display Apparatus) (Title).

at least one light source configured to emit light of a first wavelength range;
Park et al. discloses at least one light source 210 configured to emit light of a first wavelength range (Fig. 2).

a heat dissipating member disposed on a backside of the at least one light source; and 
Park et al. discloses heat dissipating member 116 (chassis) disposed on a backside of the at least one light source 210 (Fig. 2).
To the extent that Park et al. may not specifically disclose heat dissipating member it would have been obvious over Cho.
Cho disclosed heat dissipating member 920 disposed on a backside of the at least one light source 400 [0051] (Fig. 1, Fig. 2b).

    PNG
    media_image1.png
    220
    502
    media_image1.png
    Greyscale
 
Cho. Fig. 2b
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Park et al. by adding the heat dissipation member disposed on a backside of the at least one light source disclosed by Cho for heat dissipation from the heat produced by light source.

a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and the heat dissipating member;
Park et al discloses luminescent body 250 comprising wavelength conversion material provided in a resin (plastic) and positioned to receive the light of the first wavelength range, the luminescent body 250 is positioned such that the light sources 210 are between the luminescent body 250 and the heat dissipating member 116 (chassis) (Fig. 2). Additionally,  Park et al discloses luminescent body 250 is positioned such that the light sources 210 are between the luminescent body 250 and the heat dissipating member 190 (heat sink) (Fig. 7) (col. 7, lines 59-67).

wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material.
Park et al. discloses luminescent body 250 comprises comprising wavelength conversion material such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and portion of the light of the first wavelength range is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material 250 (col. 6, lines 57-61).
To the extent that Park et al. may not specifically disclose to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material it would have been obvious over CN102330914 or Lee et al.
In analogous art CN102330914 discloses display device including luminescent body comprising wavelength conversion material (light source module 100 using quantum dots) provided in a resin. CN102330914 teaches that the light source module 100 can be controlled by controlling the particle size of the quantum dot 151 to obtain light having a desired wavelength region. (See CN102330914, English Translation [0002]). Therefore, it is obvious to transmit light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material when the particle size of the quantum dot is controlled, for example by making the particle size smaller. 
Lee et al. (RE47964E) explicitly teaches to transmit light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material (col. 3, lines 9-19).
At the time the invention was made it would have been obvious to modify the display device of Park et al. to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material disclosed by Lee et al., for example, to produce white light.

Claim 21. (New): The display device of claim 20, further comprising at least one light source substrate and comprises multiple light sources mounted on the at least one light source substrate.
Park et al. discloses multiple light sources 210 mounted on the at least one light source substrate 230 (light source support board 230) (Fig. 7).

Claim 22. (New): The display device of claim 21, wherein the wavelength conversion material is quantum dot material.
Park et al. did not specifically disclose wherein the wavelength conversion material is quantum dot material.
In analogous art CN102330914 discloses wherein the wavelength conversion material is quantum dot material. (See Title, LIGHT SOURCE MODULE USING QUANTUM DOTS).  CN102330914 discloses quantum dot material comprises first quantum dot for first wavelength and second quantum dot for second wavelength (claim 17). CN102330914 further teaches that quantum dots 151 generate stronger light in a narrow band compared with conventional phosphor (CN102330914, English Translation [0002]).
Additionally, Lee et al. discloses wherein the wavelength conversion material is quantum dot material.
At the time the invention was made it would have been obvious to provide in the wavelength conversion material of Park et al quantum dot material disclosed by CN102330914 or Lee et al. for conversion of wavelength of light to produce light having different colors and to generate stronger light in a narrow band compared with conventional phosphor.

Claim 23. (New): The display device of claim 21, further comprising a back chassis that supports the at least one light source substrate.
Park et al. discloses a back chassis 116 that supports the at least one light source 210 substrate. (Fig. 2).

Claim 24. (New): The display device of claim 23, wherein the wavelength conversion material is quantum dot material.
Park et al. did not specifically disclose wherein the wavelength conversion material is quantum dot material.

In analogous art CN102330914 discloses wherein the wavelength conversion material is quantum dot material. (See Title, LIGHT SOURCE MODULE USING QUANTUM DOTS).  CN102330914 discloses quantum dot material comprises first quantum dot for first wavelength and second quantum dot for second wavelength (claim 17). CN102330914 further teaches that quantum dots 151 generate stronger light in a narrow band compared with conventional phosphor (CN102330914, English Translation [0002]).
Additionally, Lee et al. discloses wherein the wavelength conversion material is quantum dot material.
At the time the invention was made it would have been obvious to provide in the wavelength conversion material of Park et al quantum dot material disclosed by CN102330914 or Lee et al. for conversion of wavelength of light to produce light having different colors and to generate stronger light in a narrow band compared with conventional phosphor.

Claim 25. (New): A display device comprising:
Park et al. discloses display device (Liquid Crystal Display Apparatus) (Title).

a liquid crystal panel having a backside;
Park et al. discloses liquid crystal panel 140 having a backside (Fig. 2).

at least one light source configured to emit light of a first wavelength range;
Park et al. discloses at least one light source 210 configured to emit light of a first wavelength range (Fig. 2) (Abstract).

at least one light source substrate on which the light sources are mounted perpendicular to the backside of the liquid crystal panel;
Park et al. discloses at least one light source substrate 230 on which the light sources 210 are mounted perpendicular to the backside of the liquid crystal panel 140

a heat dissipating member disposed on a backside of the light source substrates; and 
Park et al. discloses heat dissipating member (190, 116) disposed on a backside of the light source substrates 230 (Fig. 2).
To the extent that Park et al. may not specifically disclose heat dissipating member it would have been obvious over Cho.
Cho disclosed heat dissipating member 920 disposed on a backside of the at least one light source 400 [0051] (Fig. 1, Fig. 2b).

    PNG
    media_image1.png
    220
    502
    media_image1.png
    Greyscale
 
Cho. Fig. 2b
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Park et al. by adding the heat dissipation member disposed on a backside of the at least one light source disclosed by Cho for heat dissipation from the heat produced by light source.

a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and the heat dissipating member;
Park et al discloses luminescent body 250 comprising wavelength conversion material provided in a resin (plastic) and positioned to receive the light of the first wavelength range, the luminescent body 250 is positioned such that the light sources 210 are between the luminescent body 250 and the heat dissipating member 116 (chassis) (Fig. 2). Additionally,  Park et al discloses luminescent body 250 is positioned such that the light sources 210 are between the luminescent body 250 and the heat dissipating member 190 (heat sink) (Fig. 7) (col. 7, lines 59-67).

wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material, and
Park et al. discloses luminescent body 250 comprises comprising wavelength conversion material such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and portion of the light of the first wavelength range is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material 250 (col. 6, lines 57-61).
To the extent that Park et al. may not specifically disclose to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material it would have been obvious over CN102330914 or Lee et al.
In analogous art CN102330914 discloses display device including luminescent body comprising wavelength conversion material (light source module 100 using quantum dots) provided in a resin. CN102330914 teaches that the light source module 100 can be controlled by controlling the particle size of the quantum dot 151 to obtain light having a desired wavelength region. (See CN102330914, English Translation [0002]). Therefore, it is obvious to transmit light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material when the particle size of the quantum dot is controlled, for example by making the particle size smaller. 
Lee et al. (RE47964E) explicitly teaches to transmit light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material (col. 3, lines 9-19).
At the time the invention was made it would have been obvious to modify the display device of Park et al. to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material disclosed by Lee et al., for example, to produce white light.

wherein the luminescent body is disposed between the at least one light source and the backside of the liquid crystal panel.
Park et al. discloses luminescent body 250 is disposed between the at least one light source 210 and the backside of the liquid crystal panel 140 (Fig. 2).
Claim 26. (New): The display device of claim 25, wherein the heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Park et al. discloses heat dissipating member 116 is disposed to have a portion perpendicular to the liquid crystal panel 140 and is bent to have a portion parallel with the liquid crystal panel 140 (Fig. 2).
To the extent that Park et al. did not specifically disclose heat dissipating member, it would have been obvious over Cho.
Cho (US 2006/0285362) disclosed heat dissipating member 920 is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel so that it is brought closer to the lamp units 400 (Fig. 1, Fig. 2b) [0011] [0051].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Park et al. by adding the heat dissipation member having a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel disclosed by Cho so that the heat dissipation member is brought closer to the heat producing lamp unit for heat dissipation to the outside.

Claim 27. (New): The display device of claim 26, wherein the at least one light source includes a plurality of light sources mounted on the at least on light source substrate.
Park et al. discloses wherein the at least one light source includes a plurality of light sources 210 mounted on the at least on light source substrate 230 (Fig. 7).
Claim 28. (New): The display device of claim 25, wherein the wavelength conversion material is quantum dot material.
Park et al. did not specifically disclose wherein the wavelength conversion material is quantum dot material.
In analogous art CN102330914 discloses wherein the wavelength conversion material is quantum dot material. (See Title, LIGHT SOURCE MODULE USING QUANTUM DOTS).  CN102330914 discloses quantum dot material comprises first quantum dot for first wavelength and second quantum dot for second wavelength (claim 17). CN102330914 further teaches that quantum dots 151 generate stronger light in a narrow band compared with conventional phosphor (CN102330914, English Translation [0002]).
Additionally, Lee et al. discloses wherein the wavelength conversion material is quantum dot material.
At the time the invention was made it would have been obvious to provide in the wavelength conversion material of Park et al quantum dot material disclosed by CN102330914 or Lee et al. for conversion of wavelength of light to produce light having different colors and to generate stronger light in a narrow band compared with conventional phosphor.

Claim 29. (New): The display device of claim 28, further comprising a back chassis that supports a heat dissipating member.
Park et al. discloses a back chassis 116 that supports that supports a heat dissipating member 190 (Fig. 2).


Claim 30. (New): The display device of claim 26, wherein the wavelength conversion material is quantum dot material.
Park et al. did not specifically disclose wherein the wavelength conversion material is quantum dot material.
In analogous art CN102330914 discloses wherein the wavelength conversion material is quantum dot material. (See Title, LIGHT SOURCE MODULE USING QUANTUM DOTS).  CN102330914 discloses quantum dot material comprises first quantum dot for first wavelength and second quantum dot for second wavelength (claim 17). (CN102330914, English Translation [0002]).
Additionally, Lee et al. discloses wherein the wavelength conversion material is quantum dot material.
At the time the invention was made it would have been obvious to provide in the wavelength conversion material of Park et al quantum dot material disclosed by CN102330914 or Lee et al. for conversion of wavelength of light to produce light having different colors and to generate stronger light in a narrow band compared with conventional phosphor.

Claim 31. (New): A display device comprising:
Park et al. discloses display device (Liquid Crystal Display Apparatus) (Title).

a liquid crystal panel having a backside;
Park et al. discloses liquid crystal panel 140 having a backside (Fig. 2).


light sources configured to emit light of a first wavelength range;
Park et al. discloses light sources 210 configured to emit light of a first wavelength range (Fig. 2, Fig. 7 shows plural light sources 210) (Abstract).

a heat dissipating member on which light sources are disposed thereover; and
Park et al. discloses heat dissipating member (190, 116) on which light sources 210 are disposed thereover (Fig. 2, Fig. 7).
To the extent that Park et al. may not specifically disclose heat dissipating member it would have been obvious over Cho.
Cho disclosed heat dissipating member 920 disposed on a backside of the at least one light source 400 [0051] (Fig. 1, Fig. 2b).

    PNG
    media_image1.png
    220
    502
    media_image1.png
    Greyscale
 
Cho. Fig. 2b
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Park et al. by adding the heat dissipation member disposed on a backside of the at least one light source disclosed by Cho for heat dissipation from the heat produced by light source.

a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and light source substrates;
Park et al discloses luminescent body 250 comprising wavelength conversion material provided in a resin (plastic) and positioned to receive the light of the first wavelength range, the luminescent body 250 is positioned such that the light sources 210 are between the luminescent body 250 and light source substrate 230 (light source support board) (Fig. 7, Fig. 8) (col. 5, lines 55-62). 

wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material, and
Park et al. discloses luminescent body 250 comprises comprising wavelength conversion material such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and portion of the light of the first wavelength range is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material 250 (col. 6, lines 57-61).
To the extent that Park et al. may not specifically disclose to transmit light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material it would have been obvious over CN102330914 or Lee et al.
In analogous art CN102330914 discloses display device including luminescent body comprising wavelength conversion material (light source module 100 using quantum dots) provided in a resin. CN102330914 teaches that the light source module 100 can be controlled by controlling the particle size of the quantum dot 151 to obtain light having a desired wavelength region. (See CN102330914, English Translation [0002]). Therefore, it is obvious to transmit light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material when the particle size of the quantum dot is controlled, for example by making the particle size smaller. 
Lee et al. (RE47964E) explicitly teaches to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material (col. 3, lines 9-19).
At the time the invention was made it would have been obvious to modify the display device of Park et al. to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material disclosed by Lee et al., for example, to produce white light.

wherein the luminescent body is disposed between the light sources and the backside of the liquid c1ystal panel.
Park et al. discloses luminescent body 250 is disposed between the at least one light source 210 and the backside of the liquid crystal panel 140 (Fig. 2).

Claim 32. (New): The display device of claim 31, wherein the heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Park et al. discloses heat dissipating member 116 is disposed to have a portion perpendicular to the liquid crystal panel 140 and is bent to have a portion parallel with the liquid crystal panel 140 (Fig. 2).
To the extent that Park et al. did not specifically disclose heat dissipating member, it would have been obvious over Cho.
Cho (US 2006/0285362) disclosed heat dissipating member 920 is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel so that it is brought closer to the lamp units 400 (Fig. 1, Fig. 2b) [0011] [0051].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Park et al. by adding the heat dissipation member having a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel disclosed by Cho so that the heat dissipation member is brought closer to the heat producing lamp unit for heat dissipation to the outside.

Claim 33. (New): The display device of claim 32, wherein the display device is an edge-type backlit display.
Park et al. discloses wherein the display device is an edge-type backlit display (col. 4, line 65 to col. 5 line 3).

Claim 34. (New): The display device of claim 31, wherein the wavelength conversion material is quantum dot material.
Park et al. did not specifically disclose wherein the wavelength conversion material is quantum dot material.
In analogous art CN102330914 discloses wherein the wavelength conversion material is quantum dot material. (See Title, LIGHT SOURCE MODULE USING QUANTUM DOTS).  CN102330914 discloses quantum dot material comprises first quantum dot for first wavelength and second quantum dot for second wavelength (claim 17). CN102330914 further teaches that quantum dots 151 generate stronger light in a narrow band compared with conventional phosphor (CN102330914, English Translation [0002]).
Additionally, Lee et al. discloses wherein the wavelength conversion material is quantum dot material.
At the time the invention was made it would have been obvious to provide in the wavelength conversion material of Park et al quantum dot material disclosed by CN102330914 or Lee et al. for conversion of wavelength of light to produce light having different colors and to generate stronger light in a narrow band compared with conventional phosphor.

Claim 35. (New): The display device of claim 28, further comprising a back chassis that supports the heat dissipating member.
Park et al. discloses a back chassis 112 that supports the heat dissipating member 116 (Fig. 2).
Additionally, Cho discloses back chassis 300 that supports the heat dissipating member 920 (Fig. 2a).

Claim 36. (New): The display device of claim 26, wherein the wavelength conversion material is quantum dot material.
Park et al. did not specifically disclose wherein the wavelength conversion material is quantum dot material.
In analogous art CN102330914 discloses wherein the wavelength conversion material is quantum dot material. (See Title, LIGHT SOURCE MODULE USING QUANTUM DOTS).  CN102330914 discloses quantum dot material comprises first quantum dot for light of first wavelength and second quantum dot for light of second wavelength (claim 17). CN102330914 further teaches that quantum dots 151 generate stronger light in a narrow band compared with conventional phosphor (CN102330914, English Translation [0002]).
Additionally, Lee et al. discloses wherein the wavelength conversion material is quantum dot material.
At the time the invention was made it would have been obvious to provide in the wavelength conversion material of Park et al quantum dot material disclosed by CN102330914 or Lee et al. for conversion of wavelength of light to produce light of different colors and to generate stronger light in a narrow band compared with conventional phosphor.

Claim 37. (New): A display device comprising:
Park et al. discloses display device (Liquid Crystal Display Apparatus) (Title).

a liquid crystal panel having a backside;
Park et al. discloses liquid crystal panel 140 having a backside (Fig. 2).

light sources configured to emit light of a first wavelength range;
Park et al. discloses light sources 210 configured to emit light of a first wavelength range (Fig. 2, Fig. 7 shows plural light sources 210) (Abstract).

a heat dissipating member on which light sources are disposed thereover; and 
Park et al. discloses heat dissipating member (190, 116) on which light sources 210 are disposed thereover (Fig. 2, Fig. 7).
Additionally, Cho disclosed heat dissipating member 920 disposed on a backside of  light source 400 [0051] (Fig. 1, Fig. 2b).

a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and light source substrates;
Park et al discloses luminescent body 250 comprising wavelength conversion material provided in a resin (plastic) and positioned to receive the light of the first wavelength range, the luminescent body 250 is positioned such that the light sources 210 are between the luminescent body 250 and light source substrate 230 (light source support board) (Fig. 7, Fig. 8) (col. 5, lines 55-62). 

wherein the luminescent body is disposed between the light sources and the backside of the liquid crystal panel, and 
Park et al. discloses luminescent body 250 is disposed between the at least one light source 210 and the backside of the liquid crystal panel 140 (Fig. 2).

wherein the heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Park et al. discloses heat dissipating member 116 is disposed to have a portion perpendicular to the liquid crystal panel 140 and is bent to have a portion parallel with the liquid crystal panel 140 (Fig. 2).
To the extent that Park et al. did not specifically disclose heat dissipating member having a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel, it would have been obvious over Cho.
Cho (US 2006/0285362) disclosed heat dissipating member 920 is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel so that it is brought closer to the lamp units 400 (Fig. 1, Fig. 2b) [0011] [0051].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Park et al. by adding the heat dissipation member having a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel disclosed by Cho so that the heat dissipation member is brought closer to the heat producing lamp unit for heat dissipation to the outside.

Claim 38. (New): The display device of claim 37, wherein the wavelength conversion material is quantum dot material.
Park et al. did not specifically disclose wherein the wavelength conversion material is quantum dot material.
In analogous art CN102330914 discloses wherein the wavelength conversion material is quantum dot material. (See Title, LIGHT SOURCE MODULE USING QUANTUM DOTS).  CN102330914 discloses quantum dot material comprises first quantum dot for first wavelength and second quantum dot for second wavelength (claim 17). CN102330914 further teaches that quantum dots 151 generate stronger light in a narrow band compared with conventional phosphor (CN102330914, English Translation [0002]).
Additionally, Lee et al. discloses wherein the wavelength conversion material is quantum dot material.
At the time the invention was made it would have been obvious to provide in the wavelength conversion material of Park et al quantum dot material disclosed by CN102330914 or Lee et al. for conversion of wavelength of light to produce light having different colors and to generate stronger light in a narrow band compared with conventional phosphor.

6.2	lshino, Cho (cl. 20-38)

Claims 20-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishino (US 2015/0338064) in view of Cho (US 2006/0285362).

Claim 20. (New): A display device comprising:
Ishino discloses display device 101 (Fig. 16).

at least one light source configured to emit light of a first wavelength range; 
Ishino discloses at least one light source 10 configured to emit light of a first wavelength range (Abstract).

a heat dissipating member disposed on a backside of the at least one light source; and 
Ishino discloses heat dissipating member disposed on a backside of the at least one light source. Specifically, Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].
To the extent that Ishino may not specifically disclose heat dissipating member disposed on a backside of the at least one light source, it would have been obvious over Cho.
Cho disclosed heat dissipating member 920 disposed on a backside of the at least one light source 400 [0051] (Fig. 1, Fig. 2b).

    PNG
    media_image1.png
    220
    502
    media_image1.png
    Greyscale
 
Cho. Fig. 2b

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Ishino by adding the heat dissipation member disposed on a backside of the at least one light source disclosed by Cho for heat dissipation from the heat produced by light source.

a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and the heat dissipating member;
Ishino discloses luminescent body 20 comprising wavelength conversion material provided in a resin [0073] and positioned to receive the light of the first wavelength range, the luminescent body 20 is positioned such that the light sources 10 are between the luminescent body 20 and the heat dissipating member (rear casing) (Fig. 12) 

wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material.
Ishino discloses wherein the luminescent body 20 is configured such that a portion of the light of the first wavelength range (v12) (Fig. 1) is converted to light of at least second wavelength range (v21) and portion of the light of the first wavelength range (v11) is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material 20 [0056].

    PNG
    media_image2.png
    341
    508
    media_image2.png
    Greyscale


Ishino. Fig. 1

Claim 21. (New): The display device of claim 20, further comprising at least one
light source substrate and comprises multiple light sources mounted on the at least one light source substrate.
Ishino discloses multiple light sources 10 mounted on the at least one light source substrate 12 [0094] (Fig. 11).

Claim 22. (New): The display device of claim 21, wherein the wavelength conversion material is quantum dot material.
Ishino discloses wherein the wavelength conversion material is quantum dot material [0058].

Claim 23. (New): The display device of claim 21, further comprising a back chassis that supports the at least one light source substrate.
Ishino discloses a back chassis 124 that supports the at least one light source 10 substrate. (Fig. 18).

Claim 24. (New): The display device of claim 23, wherein the wavelength conversion material is quantum dot material.
Ishino discloses wherein the wavelength conversion material is quantum dot material [0058].

Claim 25. (New): A display device comprising:
Ishino discloses display device 101 (Fig. 16).

a liquid crystal panel having a backside;
Ishino discloses liquid crystal panel 112 having a backside 124 (back chassis) [0126].

at least one light source configured to emit light of a first wavelength range;
Ishino discloses at least one light source 10 configured to emit light (v11, v12) of a first wavelength range (Abstract)[0056] (Fig. 1).

at least one light source substrate on which the light sources are mounted perpendicular to the backside of the liquid crystal panel;
Ishino discloses light source 10 mounted on the at least one light source substrate 12 (Fig. 1). Light source 10 substrate on which the light sources 10 are mounted perpendicular to the backside of the liquid crystal panel (Fig. 18) [0126] [0127].
a heat dissipating member disposed on a backside of the light source substrates; and 
Ishino discloses heat dissipating member disposed on a backside of the at least one light source. Specifically, Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].

a luminescent body comprising wavelength conversion material provided in a resin  and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and the light source substrates;
Ishino discloses luminescent body 20 comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body 20 is positioned such that the light sources 10 are between the luminescent body 20 and the heat dissipating member (rear casing) (Fig. 12).

wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material, and
Ishino discloses wherein the luminescent body 20 is configured such that a portion of the light of the first wavelength range (v11, v12) (Fig. 1) is converted to light of at least second wavelength range (v21) and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material [0056].
wherein the luminescent body is disposed between the at least one light source and the backside of the liquid crystal panel.
Ishino discloses luminescent body 20 is disposed between the at least one light source 10 and the backside of the liquid crystal panel.

Claim 26. (New): The display device of claim 25, wherein the heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].
Ishino did not specifically disclose heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Cho (US 2006/0285362) disclosed heat dissipating member 920 is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel so that it is brought closer to the lamp units 400 for heat dissipation to the outside (Fig. 1, Fig. 2b) [0011] [0051].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Ishino by adding the heat dissipation member having a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel disclosed by Cho so that the heat dissipation member is brought closer to the heat producing lamp unit for heat dissipation to the outside.
Claim 27. (New): The display device of claim 26, wherein the at least one light source includes a plurality of light sources mounted on the at least on light source substrate.
Ishino discloses plurality of light sources 10 mounted on the at least on light source substrate 12 [0094] (Fig. 11).

Claim 28. (New): The display device of claim 25, wherein the wavelength conversion material is quantum dot material.
Ishino discloses wherein the wavelength conversion material is quantum dot material [0058].

Claim 29. (New): The display device of claim 28, further comprising a back chassis that supports a heat dissipating member.
Ishino discloses a back chassis 124 that supports that supports a heat dissipating member  (Fig. 18). Specifically, Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].

Claim 30. (New): The display device of claim 26, wherein the wavelength conversion material is quantum dot material.
Ishino discloses wherein the wavelength conversion material is quantum dot material [0058].

Claim 31. (New): A display device comprising:
Ishino discloses display device 101 (Fig. 16).

a liquid crystal panel having a backside;
Ishino discloses liquid crystal panel 112 having a backside 124 (back chassis) [0126].

light sources configured to emit light of a first wavelength range;
Ishino discloses light sources 10 configured to emit light (v11, v12) of a first wavelength range (Abstract)[0056] (Fig. 1).

a heat dissipating member on which light sources are disposed thereover; and
Ishino discloses heat dissipating member disposed on a backside of the at least one light source. Specifically, Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].
Additionally, Cho disclosed heat dissipating member 920 disposed on a backside of  light source 400 [0051] (Fig. 1, Fig. 2b).

a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and light source substrates;
Ishino discloses luminescent body 20 comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body 20 is positioned such that the light sources 10 are between the luminescent body 20 and the heat dissipating member (rear casing) (Fig. 12).

wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material, and
Ishino discloses wherein the luminescent body 20 is configured such that a portion of the light of the first wavelength range (v11, v12) (Fig. 1) is converted to light of at least second wavelength range (v21) and is configured to transmits light of the first wavelength range through the luminescent body without colliding with the wavelength conversion material [0056].

wherein the luminescent body is disposed between the light sources and the backside of the liquid c1ystal panel.
Ishino discloses luminescent body 20 is disposed between the at least one light source 10 and the backside of the liquid crystal panel (Fig. 12).

Claim 32. (New): The display device of claim 31, wherein the heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].
Ishino did not specifically disclose heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Cho (US 2006/0285362) disclosed heat dissipating member 920 is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel so that it is brought closer to the lamp units 400 (Fig. 1, Fig. 2b) [0011] [0051].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Ishino by adding the heat dissipation member having a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel disclosed by Cho so that the heat dissipation member is brought closer to the heat producing lamp unit for heat dissipation to the outside.

Claim 33. (New): The display device of claim 32, wherein the display device is an edge-type backlit display.
Ishino discloses display device is an edge-type backlit display having an upper edge 40E and a lower edge 40F (Fig. 12) [0106].

Claim 34. (New): The display device of claim 31, wherein the wavelength conversion material is quantum dot material.
Ishino discloses wherein the wavelength conversion material is quantum dot material [0058].

Claim 35. (New): The display device of claim 28, further comprising a back chassis that supports the heat dissipating member.
Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].
Additionally, Cho disclosed back chassis 300 that supports the heat dissipating member 920 (Fig. 2a).

Claim 36. (New): The display device of claim 26, wherein the wavelength conversion material is quantum dot material.
Ishino discloses wherein the wavelength conversion material is quantum dot material [0058].

Claim 37. (New): A display device comprising:
Ishino discloses display device 101 (Fig. 16).

a liquid crystal panel having a backside;
Ishino discloses liquid crystal panel 112 having a backside 124 (back chassis) [0126].

light sources configured to emit light of a first wavelength range;
Ishino discloses at least one light source 10 configured to emit light (v11, v12) of a first wavelength range (Abstract)[0056] (Fig. 1).

a heat dissipating member on which light sources are disposed thereover; and 
Ishino discloses heat dissipating member disposed on a backside of the at least one light source. Specifically, Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].
Additionally, Cho disclosed heat dissipating member 920 disposed on a backside of  light source 400 [0051] (Fig. 1, Fig. 2b).

a luminescent body comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body is positioned such that the light sources are between the luminescent body and light source substrates;
Ishino discloses luminescent body 20 comprising wavelength conversion material provided in a resin and positioned to receive the light of the first wavelength range, the luminescent body 20 is positioned such that the light sources 10 are between the luminescent body 20 and light source substrates 12 (Fig. 12).

wherein the luminescent body is disposed between the light sources and the backside of the liquid crystal panel, and 
Ishino discloses the luminescent body 20 is positioned between the light sources 10 and the backside of the liquid crystal panel 122 (Fig. 18).

wherein the heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Ishino discloses, “heat dissipation member (not illustrated) may be accommodated in an undepicted casing (not illustrated in FIGS. 11 and 12, refer to a rear casing 124 in FIG. 18, for example)” [0112].
Ishino did not specifically disclose heat dissipating member is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel.
Cho (US 2006/0285362) disclosed heat dissipating member 920 is disposed to have a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel so that it is brought closer to the lamp units 400 (Fig. 1, Fig. 2b) [0011] [0051].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the display device of Ishino by adding the heat dissipation member having a portion perpendicular to the liquid crystal panel and is bent to have a portion parallel with the liquid crystal panel disclosed by Cho so that the heat dissipation member is brought closer to the heat producing lamp unit for heat dissipation to the outside.

Claim 38. (New): The display device of claim 37, wherein the wavelength conversion material is quantum dot material.
Ishino discloses wherein the wavelength conversion material is quantum dot material [0058].
7.0	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANJAN K DEB/            Primary Examiner, Art Unit 3992        

Conferees:	/JAMES A MENEFEE/   
	            Reexamination Specialist, Art Unit 3992    
  
		/GAS/
		Gay Ann Spahn
		Supervisory Reexamination Specialist, Art Unit 3993